Appeal from an order (denominated judgment) of the Supreme Court, Orleans County (James E Punch, A.J.), entered November 30, 2005 in a breach of contract action. The order, among other things, denied plaintiffs motion for leave to reargue and imposed sanctions of $500.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Sholes v Meagher, 100 NY2d 333 [2003]; Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]). Present—Scudder, P.J., Martoche, Smith, Peradotto and Pine, JJ.